IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                FILED
                                                               April 19, 2011
                              No. 10-40244
                            c/w No. 10-40291                   Lyle W. Cayce
                           Conference Calendar                      Clerk


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee

v.

DARLIN ISOU MUNOZ-OYUELA,

                                        Defendant-Appellant

Cons. w/ No. 10-40291

UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee

v.

DARLIN ESAU OYUELA-MUNOS, also known as Darlin Isou Munoz-Oyuela,

                                        Defendant-Appellant


               Appeals from the United States District Court
                    for the Southern District of Texas
                         USDC No. 1:09-CR-1471-1
                         USDC No. 1:08-CR-1396-1
                                      No. 10-40244
                                    c/w No. 10-40291

Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Darlin Isou Munoz-Oyuela has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Munoz-Oyuela has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeals present no nonfrivolous issue for appellate
review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2